Citation Nr: 0500280	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-06 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent from January 31, 2000 to August 7, 2000, and in 
excess of 10 percent from November 1, 2000, for residuals of 
a right knee meniscectomy and repair of the anterior cruciate 
ligament (formerly characterized as residuals of a right knee 
meniscectomy).  

2.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to the service-connected 
disability of residuals of a right knee meniscectomy and 
repair of the anterior cruciate ligament.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
February 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted a 
temporary total disability rating based on a period of 
convalescence from August 8, 2000, through September 30, 
2000.  38 C.F.R. § 4.30.  By that same rating action, the RO 
denied an increased rating in excess of 10 percent for the 
veteran's service-connected residual of a right knee 
meniscectomy, and restored the 10 percent rating on the date 
following the termination of the temporary total rating.  In 
May 2001, the veteran filed a notice of disagreement 
contesting the 10 percent rating assigned for his service-
connected right knee disorder.  The RO issued a statement of 
the case in June 2001 and received the veteran's substantive 
appeal in July 2001.

While the case was in appellate status, a 20 percent 
disability rating was granted by a rating action in June 2001 
for the veteran's service-connected right knee disorder 
(recharacterized as residuals of a right knee meniscectomy 
and repair of the anterior cruciate ligament), effective from 
January 31, 2000.  The veteran was also granted entitlement 
to a temporary total disability rating based on an extended 
period of convalescence from August 8, 2000, through October 
31, 2000, with the 10 percent disability rating restored on 
the occasion following the termination of the temporary total 
rating.  However, as the veteran is in receipt of less than 
the maximum schedular rating for right knee disabilities, his 
case remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

In the June 2001 rating decision, the RO also denied the 
veteran's claim seeking entitlement to service connection for 
arthritis of the right knee, to include on a secondary basis.  
The veteran filed a notice of disagreement in July 2001.  The 
RO furnished the veteran a statement of the case in April 
2003 and received the veteran's substantive appeal in May 
2003.  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO.  A 
transcript of the proceeding is of record.  In October 2004, 
the veteran submitted additional evidence accompanied by a 
waiver of initial RO review of such evidence.  

The Board notes that in September 2001, the veteran raised 
the issue of entitlement to service connection for a left 
knee disability, claimed as secondary to the service-
connected residuals of a right knee meniscectomy and repair 
of the anterior cruciate ligament.  Additionally, during the 
September 2004 hearing, the veteran raised the issue of 
entitlement to service connection for post-operative 
residuals of a right Achilles tendon injury, claimed as 
secondary to the service-connected right knee disorder.  The 
RO has not adjudicated these issues, and accordingly, they 
are referred to the RO for appropriate development.

The issue of entitlement to service connection for arthritis 
of the right knee, to include as secondary to the service-
connected residuals of a right knee meniscectomy and repair 
of the anterior cruciate ligament, is REMANDED to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  From January 31, 2000 to August 7, 2000, the veteran's 
residuals of a right knee meniscectomy are manifested by no 
more than severe subluxation or lateral instability of the 
knee.

2.  From November 1, 2000, the veteran's residuals of right 
knee meniscectomy and repair of the anterior cruciate 
ligament are manifested by impairment that results in pain 
and crepitus; however, when pain is considered, the veteran's 
right knee impairment does not currently result in functional 
loss consistent with or comparable to limitation of motion of 
the right leg to 60 degrees flexion or to 5 degrees 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
rating.


CONCLUSIONS OF LAW

1.  From January 31, 2000, through August 7, 2000, the 
criteria for a 30 percent disability rating for residuals of 
a right knee meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5257, 5258 (2004).

2.  From November 1, 2000, the criteria for a disability 
rating in excess 10 percent for residuals of a right knee 
meniscectomy and repair of the anterior cruciate ligament are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5259 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected right knee 
disability in January 2000.  He identified treatment from W. 
P., M.D.  The private physician's treatment records are 
associated with the claims file. 

By way of` a February 2001 letter, VA informed the veteran of 
the information and evidence that was needed to support his 
claim for an increased rating.  The veteran was asked to 
furnish the reports for all follow up visits after his knee 
surgery, or to complete an authorization form so that VA 
could request those records.  The discussion contained in the 
letter also informed the veteran that the reports should 
indicate when he became weight bearing on the right knee, and 
should also show any complications after the surgery.  From 
the submissions by and on behalf of the veteran, the veteran 
and his representative provided such medical evidence and 
also asserted that the veteran's disability has increased in 
severity, evincing actual knowledge of the evidentiary 
requirement.  As such, VA has complied with its duty to 
notify the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been met.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (1992) (describing harmless error).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of private 
hospital and outpatient treatment record, and VA examinations 
in June 2000, December 2000 and June 2003.  During the 
hearing in September 2004, the veteran identified additional 
treatment from W. P., M.D.  Following the hearing the veteran 
submitted the identified records directly to the Board.  In 
short, the veteran has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reveal that he 
sustained a torn anterior collateral ligament (ACL) tear.  He 
underwent surgical exploration in 1990 and 1991 for repair of 
the knee, by way of an arthroscopy and meniscectomy.  Service 
connection is in effect for status post residuals of a right 
knee meniscectomy.

In January 2000, the veteran filed a new claim for an 
increased rating for the service-connected status post 
residuals of a right knee mensiscectomy.  

A March 2000 letter from W. P., M.D., indicated that the 
veteran sustained an anterior cruciate ligament tear with 
instability that had not responded to physical therapy.  He 
noted that the veteran presented with subjective complaints 
of locking, buckling, and pain sensitivity to cold.  The 
veteran showed a full range of motion of the knee, but a 
positive Lachman's was detected.  The physician observed that 
the veteran had instability with early degenerative changes, 
which would benefit from anterior ligament reconstruction.

VA conducted an examination of the veteran in June 2000, 
during which the veteran complained of increased right knee 
problems, including stiffness, instability, locking, and 
fatigability.  The veteran wore a brace but did not use a 
cane.  He related that he is employed as a deputy sheriff.  
He reported that he could perform normal daily activities, 
but also explained that when standing and going up and down 
the stairs, he experiences more problems with his knee.  He 
felt that his knee problem was chronic and ongoing, but no 
specific flare-ups were noted.  The physical examination of 
the right knee revealed some tenderness, soreness, and pain 
to palpation medially and laterally.  Passively and actively 
without weight bearing, the examiner detected no pain with 
motion.  The veteran demonstrated motion from 0 to 110 
degrees actively, to 130 degrees passively, limited by pain 
past that point.  The examiner detected no effusion or 
crepitation.  Lateral and medial testing revealed a stable 
knee, and some looseness was detected on anteroposterior 
testing.  The McMurray's test was negative.  X-ray of the 
right knee revealed normal joint spaces, no fracture or 
dislocation, and some sclerotic changes involving the lateral 
tibial plateau that might indicate old trauma.  The diagnosis 
was of residual of a postoperative meniscectomy, right knee, 
with anterior cruciate ligament instability.

In August 2000, the veteran underwent a right anterior 
cruciate ligament reconstruction and an arthroscopic 
chondroplasty of the right femoral trochlea.  The surgical 
report noted the presence of Grade III chondromalacia 
involving the majority of the femoral trochlea.  Surgical 
photographs also identified areas of Grade IV chondromalacia.

When VA examined the veteran in December 2000, the examiner 
referred by history to the August 2000 anterior cruciate 
ligament repair.  The veteran complained that postoperatively 
he still had some pain, stiffness, swelling, instability, and 
fatigability.  No flare-ups were known.  He was working, but 
was limited to light duty.  Upon physical examination, the 
veteran ambulated with a limp and wore a brace.  The right 
knee had multiple surgical scars.  There was generalized 
tenderness and soreness upon palpation of the knee.  He was 
pain-free from 10 degrees extension to 120 degrees of 
flexion.  There was no effusion or crepitation noted.  The 
knee was stable to medial, lateral and anteroposterior 
testing.  X-ray revealed a status post screw fixation of the 
right medial tibial plateau, and findings on the right knee 
examination were otherwise unremarkable.  The diagnosis was 
of residuals of postoperative injury, right knee, with 
meniscectomy and anterior cruciate ligament repair.

A January 2001 note from W. P., M.D., indicated that the 
right knee had excellent motion, excellent stability and no 
effusion.  He still had discomfort about the knee.  

The physician submitted letters to VA in July and October 
2001.  The physician indicated that he performed the anterior 
cruciate ligament surgery and found a large area of grade IV 
chondromalacia in the femoral trochlea.

An October 2001 treatment note indicated that the veteran was 
experiencing some shooting pains in the femoral trochlea 
region.  There was no effusion and the knee showed excellent 
stability.  In December 2001, his physician noted that he has 
some periodic episodes of pain and some crepitus with range 
of motion.  In January 2002, the physician indicated that the 
veteran has some chondromalacia, and that he received Synvisc 
injections.

In June 2003, the veteran reported for a VA examination.  
Therein, he reported daily pain on a scale of 2/10 and 7/10 
upon flare-ups.  Flare-ups were precipitated by heavy use of 
weather changes.  He reported that a series of Synvisc 
injections were not helpful, and that he was currently 
undergoing physical therapy.  A physical examination showed a 
little medial and lateral joint line tenderness.  He had mild 
crepitation with motion.  Motion was from 0-135 degrees with 
mild pain.  There was no effusion.  The knee was stable to 
medial and lateral, as well as to anterior and posterior, 
testing.  The McMurray's test was negative.  X-ray of the 
right knee revealed no fracture or dislocation; an orthopedic 
screw in the proximal portion of the right tibia; an anterior 
cruciate ligament graft; no significant joint space 
narrowing; and no acute bony abnormality.  The diagnosis was 
of residuals of a postoperative meniscectomy and anterior 
cruciate ligament repair, right knee.

During the hearing in September 2004, the veteran testified 
that to the effect that he is performing light duty as a 
deputy sheriff; that he continues to have daily stiffness and 
pain in the right knee; and that when he stands for more than 
an hour, his right knee swells.  He also stated the right 
knee would occasionally lock and buckle.

An October 2004 treatment note indicates that the veteran 
complained of increased knee pain over the past six months.  
He was reportedly having difficulty accomplishing his job as 
a result of the condition.  Upon physical examination, there 
was no joint line tenderness.  He was able to extend and flex 
the knee from 0 to 135 degrees.  There was no effusion of the 
knee.  He had some patellofemoral crepitus.  X-rays showed 
degenerative changes, particularly of the patellofemoral 
joint.  The impression was of right knee pain with 
chondromalacia.


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When after careful review of all available and assembled data 
a reasonable doubt arises regarding the degree of disability, 
such reasonable doubt must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

The veteran's right knee disability, characterized as 
residuals of right knee meniscectomy and repair of anterior 
cruciate ligament, is rated under Diagnostic Codes 5258-5257 
as 20 percent disabling, effective from January 31, 2000, 
through August 7, 2000, and as 10 percent disabling, 
effective from November 1, 2000.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.27 (2004) (A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.)

Additionally, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 60 
degrees, 0 percent; for flexion limited to 45 degrees, 10 
percent; for flexion limited to 30 degrees, 20 percent; and 
for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 5 degrees, 0 percent; 
for extension limited to 10 degrees, 10 percent; for 
extension limited to 15 degrees, 20 percent; for extension 
limited to 20 degrees, 30 percent; for extension limited to 
30 degrees, 40 percent; for extension limited to 45 degrees, 
50 percent.

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, the VA General Counsel further explained that, to 
warrant a separate rating, the limitation of motion need not 
be compensable under Diagnostic Code 5260 or 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  See 63 Fed. Reg. 56703 (1998).  Lastly, 
in VAOPGCPREC 9-2004, separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  See 69 Fed. Reg. 59990 (2004).

A.  From January 31, 2000, through August 7, 2000

In evaluating the veteran's request for an increased rating 
in excess of 20 percent for his service-connected residuals 
of a right knee menescectomy, during this relevant period in 
question, the Board notes that a 20 percent rating is for 
application when such impairment is manifested by dislocation 
of the semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  A 20 percent 
rating is highest schedular rating assignable under 
Diagnostic Code 5259.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when the impairment of the 
knee is moderate as manifested by recurrent subluxation or 
lateral instability.  A 30 percent rating is for application 
when the impairment of the knee is severe as manifested by 
recurrent subluxation or lateral instability.  A 30 percent 
rating is the highest schedular rating assignable under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.

For the period from January 31, 2000, through August 7, 2000, 
the record evidence indicates that the veteran complained of 
pain, locking, and instability of the right knee.  The 
medical evidence shows that he sustained a right anterior 
cruciate ligament tear with instability, but he was able to 
demonstrate a full range of right knee motion on private 
examination in March 2000.  When the veteran was examined in 
June 2000, his active range of motion measured from zero 
degree of extension to 110 degrees of flexion with no sign of 
pain, effusion, or crepitation.  Although the veteran's right 
knee was stable on medial and lateral testing, some looseness 
in that joint was detected on anteroposterior testing.  
Moreover, as evidenced by the August 2000 operation report, 
the veteran's symptoms of pain and instability persisted 
despite conservative care, for which the veteran underwent a 
right knee arthroscopy and reconstruction of his right 
anterior cruciate ligament.  Thus, in considering the 
pertinent medical evidence, particularly that which indicated 
the need for surgery to treat the veteran's symptoms of 
persistent right knee pain and instability, the Board 
determines that the veteran's impairment reflected a 
disability picture consistent with severe instability of the 
right knee.
Therefore, a 30 percent rating is warranted under Diagnostic 
Code 5257 for the service-connected residuals of a right knee 
menescectomy for the period from January 31, 2000, through 
August 8, 2000.

Notably, the Board observes that a higher rating is not 
warranted based on limitation of motion.  As aptly noted by 
the clinical data on file for the relevant period in 
question, there is evidence of slight actual limitation of 
motion; there is objective evidence of painful motion.  
However, the veteran demonstrated a full range of right knee 
motion on private examination in March 2000; and, on VA 
examination in June 2000, he showed active right knee motion 
from 0 to 110, as well as passive motion from 0 to 130, 
limited by pain past that point.  In this regard, the veteran 
exhibits functional loss due to pain where right knee motion 
is impeded at 110 degrees actively and at 130 degrees 
passively.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991) (explaining that functional loss due to pain is to be 
rated at the same level as functional loss where motion is 
impeded).  Thus, the results of the private and VA 
examinations, which included the impact of pain and 
functional loss associated therewith, did not show limitation 
of extension or flexion that would warrant a rating under 
Diagnostic Codes 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, an 
increased in rating in excess of 30 percent is not warranted 
for period from January 31, 2000, through August 8, 2000.

Similarly, as the evidence on file for this same relevant 
period is not clinically characteristic of nonunion of the 
tibia and fibula, or ankylosis of right knee, an increased 
rating in excess 30 percent is not warranted under Diagnostic 
Code 5262 or 5256.  Inasmuch as the evidence is not 
reflective of limitation of motion severe enough to warrant a 
zero-percent rating under Diagnostic Code 5260 or 5261, the 
provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-98, and 
VAOPGCPREC 9-2004, are not application in this instance.

For the reasons discussed above, the Board concludes that the 
veteran's service-connected residuals of a right knee 
meniscectomy are appropriately evaluated at the 30 percent 
rate, under Diagnostic Code 5257, for the period from January 
31, 2000, through August 8, 2000.

B.  From November 1, 2000

In evaluating the veteran's request for an increased rating 
in excess of 10 percent for his service-connected residuals 
of a right knee menescectomy and repair of the anterior 
cruciate ligament, during this relevant period in question, 
the Board notes that a 10 percent rating is warranted for 
removal of the semilunar cartilage that is symptomatic.  A 10 
percent rating is highest schedular rating assignable under 
Diagnostic Code 5259.  38 C.F.R. § 4.71a.

For the period from November 1, 2000, the evidence of record 
shows that the veteran has been seen consistently since 
August 2000, on an outpatient basis for the postoperative 
status of the anterior cruciate ligament repair performed on 
the right knee.  In this context, the private and VA medical 
evidence dated between December 2000 and October 2004 
objectively confirmed that there is no instability, and at 
his private examination in January 2001 excellent stability 
of the right knee was noted.  Because these medical facts do 
not show recurrent subluxation or lateral instability, the 
criteria at Diagnostic Code 5257 are not for application in 
this instance.  Nevertheless, the record evidence does show 
that the veteran's right knee remains symptomatic, in that he 
currently experiences mild crepitus, episodes of pain, and 
tenderness and soreness associated with the postoperative 
status of the right knee.  In fact, these same private and VA 
examinations also disclose no evidence of effusion or 
dislocation of the right knee joint, which are required for a 
20 percent rating under Diagnostic Code 5258.  Hence, the 
Board finds it reasonable to conclude that the degree of 
impairment associated with the veteran's right knee more 
nearly approximate the criteria for a 10 percent rating under 
Diagnostic Code 5259.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, 
an increased rating for the service-connected residuals of a 
right knee menescectomy and repair of the anterior cruciate 
ligament is not warranted for the period from November 1, 
2000.

Further, in applying the rating criteria of Diagnostic Code 
5262, there is no evidence in the record to indicate any 
impairment of the tibia and fibula resulting in malunion in 
light of the fact that the results of the private and VA 
examinations and associated x-rays describe no malunion, but 
instead describe a stable right knee without evidence of 
fracture or dislocation.  Accordingly, an increased rating 
for the relevant period in question is not warranted under 
this diagnostic code.

Similarly, the medical facts for this relevant period do not 
indicate that the veteran currently shows limitation of 
motion that meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 or 5261.  While the veteran 
demonstrated extension limited to 10 degrees on examination 
in December 2000, his private physician found that the 
veteran showed excellent right knee motion in January 2001, 
and the current findings in June 2003 and October 2004 show 
that the veteran has nearly normal range of right knee motion 
from 0 degree extension to 135 degrees flexion.  Thus, 
contrary to the veteran's assertions, neither functional loss 
due to painful motion, nor limitation of extension or flexion 
that would warrant a rating under Diagnostic Codes 5260 or 
5261, is not currently shown by the results of the most 
recent examinations in 2001, 2003, and 2004.  See 38 C.F.R. 
§§ 4.40, 4.45; Spurgeon, DeLuca, and Francisco, all supra.  
Inasmuch as the evidence is not currently reflective of 
limitation of motion severe enough to warrant a zero-percent 
rating under Diagnostic Code 5260 or 5261, the provisions of 
VAOPGCPREC 23-97, VAOPGCPREC 9-98, and VAOPGCPREC 9-2004, are 
not application in this instance.

For the reasons discussed above, the Board concludes that the 
veteran's service-connected residuals of a right knee 
meniscectomy and repair of the anterior cruciate ligament are 
appropriately evaluated at the 10 percent rate, under 
Diagnostic Code 5259, for the period from November 1, 2000.






C.  Other Matters

The Board also finds that the record presents no basis for 
assignment of any additional compensable rating for surgical 
scars.  Although the record documents the presence of 
surgical scars on the right knee, the record does not contain 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability, related to 
the scars.  The evidence does not reflect that the scars are 
swollen or tender.  Additionally, there is no indication that 
the scars are otherwise symptomatic.  As such, a separate 
rating for surgical scars is not warranted.  See Chelte v. 
Brown, 10 Vet. App. 268, 271-2 (1997) (an asymptomatic scar 
does not constitute a current disability). 

Finally, the Board has considered whether the veteran's 
residuals of a right knee meniscectomy and repair of the 
anterior cruciate ligament warrant referral of the case to 
the Director of the Compensation and Pension Service for the 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b).  The evidence reflects that the veteran is employed 
as a deputy sheriff.  The veteran testified at the hearing 
that his employer had made certain accommodations regarding 
his knee disability.  He stated that he would submit 
additional evidence regarding his ability to maintain 
employment.  The record was left open for thirty days in 
order to provide the veteran an opportunity to submit 
additional evidence.  However, no additional evidence was 
submitted with respect to the issue concerning his employment 
status.  In sum, the evidence does not show that the 
veteran's right knee disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  








ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to a 30 percent disability rating for 
residuals of a right knee meniscectomy, for the period from 
January 31, 2000, through August 7, 2000, is granted.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee meniscectomy and repair of the 
anterior cruciate ligament, for the period from November 1, 
2000, is denied.  


REMAND

With respect to the claim of entitlement to service 
connection for arthritis of the knee, to include on a 
secondary basis, the veteran contends that this condition was 
either caused as a direct result of the anterior collateral 
ligament tear he sustained in service, or it is proximately 
due to or the result of his service-connected residuals of a 
right knee meniscectomy and repair of the anterior cruciate 
ligament.  While information of record reflects that the RO 
adjudicated and processed this claim for appeal on that 
basis, the record contains no document that satisfies the 
notification requirements of the VCAA for this discrete 
claim.  As a result, corrective action is needed to satisfy 
those requirements.  

Accordingly, the matter is hereby REMANDED for the following 
actions:

1.  With respect to the issue of 
entitlement to service connection for 
arthritis of the right knee, to include 
as secondary to the service-connected 
residuals of disability of residuals of a 
right knee meniscectomy and repair of the 
anterior cruciate ligament, the RO should 
send the veteran a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should indicate 
what, if any, information and evidence 
not previously provided to the VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim for direct and secondary 
service connection for right knee 
arthritis.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.

3.  Then, the RO should readjudicate the 
issue of entitlement to direct and 
secondary service connection for right 
knee arthritis, in light of all pertinent 
evidence and legal authority.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran needs to take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


